          Case 2:20-mj-04461-DUTY Document 1 Filed 09/18/20 Page 1 of 1 Page ID #:1                                                               about:blank

                                                                                                                  L.L.V




                                                                                                   ~i11 SEP 18 Ah            It
                                                                                                                           ~w .

                                                                                                    ~~~
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                r.
          United States of America                                          CAS[i NUMBER

                                                         r~.nirrrtrr(s~ I           ca2o-isi
                                                                                                      ~ o
                                                                                                                           44
                                        v.
          Rohit Kadimisetty
                                                                                         DECLARATION RE
                                                       ~rr~rrnnrrr(sf.               OUT-OF-DISTRICT WARRANT



         The above-named defendant was charged by:Grand Jury Indictment
         in the Western                            District of Washington                                 on 9/16/2020
         at 4             ~ a.m./ ❑x p.m. The offense was allegedly committed on or about 20~~
         in violation of Tide 18                                      U.S.C., Sections) 371, 1349, 1343
         to wiL• Conspiracy ro commit violations of Travel Act and Computer Fraud and Abuse Act, Conspiracy to commit wire fraud Wire 5

         A warrant for defendant's arrest was issued by: Michelle L. Peterson, United States Mapjstrate Judge

         Bond ofS                                  was pset /~ recommended.

         Type of Bond:

         Relevant documents)on hand (attach):


         I declare under penalty of perjury that the foregoing is true and correct.

         Executed on          9/17/20
                               Date


         (~~O                                                                DanlelLatham          ~VN~. ~1l~~C.
         Signature of Agent                                                  Print Name of Agent


         FBI                                                                 Special Agent
         Agenry                                                              Tide




         CR-52 03/20)                             DECLARATION      OUT-OF-DISTA CT WAR         T




1 of 1                                                                                                                                    9/18/2020, 9:03 AM
